Citation Nr: 0216763	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits for his minor child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  This case constitutes a contested claim; there has been 
substantial compliance with the prescribed procedures 
pertaining to simultaneously contested claims; and the VA's 
duty to assist both the appellant and veteran in developing 
all evidence pertinent to the claim has been met.  

2.  The appellant and veteran were married in July 1985; 
their child, R., was born in September 1986.  

3.  The appellant and veteran were divorced in September 
1994; there was no child support agreement pertaining to R. 

4.  Since her parents' divorce, R. has been living with the 
appellant.  

5.  The veteran receives VA disability compensation at the 
100 percent rate, with additional benefits for a spouse 
(current marriage) and children.  


CONCLUSION OF LAW

An apportionment of the veteran's disability compensation 
benefits for his minor child, R., who is in the appellant's 
custody, is not in order.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 5307(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a), 3.450(a)(c), 3.451 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that in this contested claim, correspondence 
sent to both the appellant and veteran in October 1997, 
February 1998, November 2000, and March 2001, describing 
evidence the veteran needed to provide, as well as the March 
1999 Statement of the Case and June 2002 Supplemental 
Statement of the Case, provided to both the appellant and 
veteran, provided notice to both of what the evidence of 
record revealed.  Financial status reports form both parties 
were received, as well as copies of supporting documents, 
court decrees, and appropriate certificates.  Thus, both the 
appellant and the veteran have been provided notice of what 
VA was doing to develop the claim, notice of what evidence 
each party needed to present in this contested claim.  All 
evidence as requested has been received and since no 
additional evidence has been identified by either party as 
being available but absent from the record.  Cf. Quartuccio 
v. Principi, 16 Fed App. 183 (2002).  

Essentially, the appellant, former wife of the veteran, 
maintains that she has custody of her and the veteran's minor 
child, R., and that the veteran does not provide support for 
R.  The veteran maintains that he does provide support for R. 
by providing monthly payments to the appellant for that 
purpose.  

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a child if the veteran is not 
residing with the veteran's child and the veteran is not 
reasonably discharging his or her responsibility for the 
child's support.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a).  

No apportionment will be made where the veteran is providing 
for dependents.  The additional benefits for such dependents 
will be paid to the veteran.  See 38 C.F.R. § 3.450(c).  

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  See 38 C.F.R. § 3.451.  

In determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  The amount apportioned 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  Id.  

The appellant has notified that she has separated from her 
current husband (not the veteran) and that she has custody of 
R.  Financial information shows that the appellant is 
working, with a net monthly income of $874.00, and monthly 
expenses for rent, utilities, telephone, insurance, and food 
of $825.00.  

The veteran is receiving VA disability compensation at the 
100 percent rate, with additional benefits for a spouse 
(current marriage) and four children, including R., in the 
amount of $2,301.00.  His wife's net income amounts to 
$547.00 monthly.  Their combined monthly expenses total 
$2,254.00, for mortgage, utilities, telephone, insurance, and 
food.  He also presented numerous copies of canceled checks, 
dating from March 1997 to recently, which list R.'s name 
and/or the words "support" or "child support".  They had 
been made payable to the appellant, who endorsed and cashed 
those checks.  

In the veteran's December 2000 statement, he related that 
there is no court ordered child support.  In May 2001, the 
appellant submitted a copy of her Petition for Modification 
of an existing support order, also dated in May 2001.  
However, the space for inserting the date of an existing 
court order to be modified was left blank.  

Under the circumstances, the Board finds that the veteran is 
reasonably providing support for his minor child, R., who is 
in the appellant's custody.  The evidence shows that he has 
for many years provided reasonable support for his minor 
child in the appellant's custody.  No apportionment will be 
made where the veteran is providing for dependents and the 
additional benefits for such dependents will be paid to the 
veteran.  The Board further finds that hardship has not been 
shown to exist on the part of any of the parties at interest 
in this case as to warrant a special apportionment.  See 
38 U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450(a)(c), 3.451.  


ORDER

An apportionment of the veteran's disability compensation 
benefits for his minor child, R., who is in the appellant's 
custody, is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

